Exhibit 10.3.2


AMENDMENT NO. 2 TO THE
SUPPLEMENTAL PROFIT SHARING PLAN FOR EMPLOYEES OF TRINITY INDUSTRIES, INC. AND
CERTAIN AFFILIATES
AS RESTATED EFFECTIVE JANUARY 1, 2005
WHEREAS, Trinity Industries, Inc. (the “Company”) has previously adopted the
Supplemental Profit Sharing Plan for Employees of Trinity Industries, Inc. and
Certain Affiliates, as restated effective as of January 1, 2005 (the “Plan”) and
the Plan has been amended on one prior occasion;
Whereas, the Company has determined it to be necessary and desirable to amend
the Plan to make changes to reflect the spin-off of Arcosa, Inc., intending that
the Plan continue to be interpreted and administered in accordance with Section
409A of the Code and any guidance issued thereunder; and
WHEREAS, the Company has the power to amend the Plan pursuant to Section 10.01
of the Plan.
NOW, THEREFORE, the Plan is hereby amended as follows, effective October 31,
2018:
1.
Immediately following Subsection 2.01(f), a new Subsection 2.01(g) is hereby
added to the Plan to read as follows, with the remaining subsections of 2.01
renumbered accordingly:



“(g)
ARCOSA: Arcosa, Inc., a corporation organized and existing under the laws of the
State of Delaware. Arcosa was divested from the Company (the “Spin Transaction”)
on November 1, 2018 (the “Date of the Divestiture”) and as a result of the Spin
Transaction each of Arcosa and the Company became members of an unrelated
controlled group of corporations.”



2.
Existing Subsection 2.01(u) (as renumbered), is hereby amended to add the
following new language to the end of existing text:



“In addition to the proceeding, if (A) an Employee transfers employment directly
from the Employer and its Affiliates to Arcosa and its affiliates in connection
with the Spin (i.e., on November 1, 2018), or, (B) if, following the Spin, the
Employee is (a) providing services to Arcosa and its affiliates pursuant to the
Transition Services Agreement by and between the Company and Arcosa and
transfers employment directly from the Employer and its Affiliates to Arcosa and
its affiliates within twenty-four (24) months of November 1, 2018; or (b)
transfers employment directly from the Employer and its Affiliates to Arcosa and
its affiliates within twelve (12) months of November 1, 2018 and has such
transfer approved by both


1

--------------------------------------------------------------------------------

Exhibit 10.3.2


the Company’s Vice President of Human Resources and Arcosa’s Chief Human
Resources Officer, the Employee shall be credited with Service under this Plan
(substituting service with Trinity and its affiliates for service with the
Employer and its Affiliates) for his period of employment with Trinity and its
affiliates on and after November 1, 2018.


Notwithstanding anything to the contrary herein and for clarification purposes
only, Section 409A of the Code rules regarding “separation from service” shall
control in all instances for purposes of determining if a Participant has had a
Severance from Service under the terms of this Plan, regardless of inclusion of
Trinity service for calculation purposes.”


3.
Existing Subsection 2.01(nn) (as renumbered), is hereby amended to add the
following new language to the end of existing text:



“Service shall include service with Arcosa to the extent the requirements are
under the “Elapsed Time of Employment” definition are met.”


4.
Immediately following amended Subsection 2.01(qq), a new Subsection 2.01(rr) is
hereby added to the Plan to read as follows, with the remaining subsections of
2.01 renumbered accordingly:



“(rr)
Stock Unit: (Generally) A deemed share of either (i) Company common stock, or
(ii) Arcosa common stock, each as more fully described in Section 5.04 hereof.
Provided, however, that the following terms shall be used where appropriate:



(1)    “Trinity Stock Units” shall mean solely Company common stock.


(2)    “Arcosa Stock Units” shall mean solely Arcosa common stock.”


5.
Section 3.03 is amended to add the following new subsections to the end of
existing text:



“(g)
Special Rule for Employees Transferring to or from Arcosa. If (A) an Employee
transfers employment directly from the Employer and its Affiliates to Arcosa and
its affiliates in connection with the Spin (i.e., on November 1, 2018), or, (B)
if, following the Spin, the Employee is (a)  providing services to Arcosa and
its affiliates pursuant to the Transition Services Agreement by and between the
Company and Arcosa and transfers employment directly from the Employer and its
Affiliates to Arcosa and its affiliates within twenty-four (24) months of
November 1, 2018; or (b) transfers employment directly from the Employer and its
Affiliates to Arcosa and its affiliates within twelve (12) months of November 1,
2018



2

--------------------------------------------------------------------------------

Exhibit 10.3.2


and has such transfer approved by both the Company’s Vice President of Human
Resources and Arcosa’s Chief Human Resources Officer, the Employee shall be
credited with Service under this Plan (substituting service with Arcosa and its
affiliates for service with the Employer and its Affiliates) for his period of
employment with Arcosa and its affiliates on and after November 1, 2018.”


6.
Section 4.01(c) is amended to add the following new paragraph to the end of
existing text:



“In the event that any Employer Matching Contribution the Company elects to make
under Section 4.01(b) is made only on behalf of Participants employed on the
last day of the Plan Year as required under this subsection (c), each
Participant described in Section 3.03(g) shall be deemed to be employed on the
last day of the Plan Year during which he transfers from the Employer and its
Affiliates to Trinity and its affiliates so long as such Participant remains
employed by Arcosa and its affiliates through the last day of such Plan Year.”


7.
The second paragraph of Subsection 5.02(b) is hereby struck in its entirety and
the following language is substituted in its place:



“On and after January 1, 2004, amounts contributed to a Participant’s Matching
Contribution Account, Additional Matching Contribution Account, and
Discretionary Contribution Account shall not be treated as invested in Stock
Units. In addition, amounts credited to a Participant’s Matching Contribution
Account, Additional Matching Contribution Account, or Discretionary Contribution
Account and deemed invested in any other media may not, on or after such date,
be treated as transferred into or out of deemed investments in Stock Units
(except to the extent provided for in Section 5.04). Compensation Reduction
Contributions may, at the Participant’s election, be treated as invested in
Trinity Stock Units, either at the time such amounts are initially credited to
the Participant’s Compensation Reduction Contribution Account or following
deemed investment in other media. A Participant shall not be permitted to elect
to invest any portion of his/her Account in Arcosa Stock Units after the Date of
Divestiture and shall only hold Arcosa Stock Units as provided for under Section
5.04. Subject to the requirements of Section 5.04, following a deemed investment
in Stock Units, such Contributions may not be treated as transferred out of
deemed investments in Stock Units.”


8.
Subsection 5.04 is hereby struck in its entirety and the following language is
substituted in its place:



“5.04    Stock Units.




3

--------------------------------------------------------------------------------

Exhibit 10.3.2


(a)
General. Subject to the discretion of the Committee, one of the investment
alternatives available under this Plan may be investment in Stock Units. For any
Participant with an Account in this Plan on the Date of Divestiture, any Stock
Unit in which such Participant’s prior Account balance was deemed invested shall
continue to be invested as follows:



(1)
the number of Trinity Stock Units held in the Participant’s Account as of such
date, and



(2)
a specified number of Arcosa Stock Units as determined under the appropriate
formula relating to the Spin Transaction.



(b)
Investment in Stock Units.



(1)
For purposes of calculating the number of Trinity Stock Units credited or deemed
credited to a Participant’s Compensation Reduction Contribution Account pursuant
to Section 5.03(b) hereof, and, for Plan Years beginning prior to January 1,
2004, Section 5.03(d) hereof, the price of a Trinity Stock Unit shall be equal
to one hundred percent (100%) of the closing price on the New York Stock
Exchange of a share of the Company’s common stock on the date on which the
Trinity Stock Units are credited or deemed credited to the Participant’s
Accounts (or if no shares of the Company’s common stock are traded on such date,
on the immediately preceding trading date). For Plan Years beginning prior to
January 1, 2004, for purposes of calculating the number of Trinity Stock Units
credited to a Participant’s Matching Contribution Account or Additional Matching
Contribution Account, the price of a Trinity Stock Unit shall be equal to one
hundred percent (100%) of the average daily closing price on the New York Stock
Exchange of a Share of the Company’s common stock for the Year with respect to
which the Trinity Stock Units are credited to the Participant’s Accounts,
provided that for Stock Units credited with respect to the Year ending March 31,
2000, such average daily closing price shall be calculated for the period
beginning on January 1, 2000 and ending on such March 31, 2000.



(2)
For purposes of calculating the number of Arcosa Stock Units credited or deemed
credited to a Participant’s Account pursuant to Section 5.04(a)(2) hereof on the
Date of Divestiture, the Participant shall receive a number of Arcosa Stock
Units based on the number of Trinity Stock Units held by such Participant on the
Date of Divestiture and will be determined using such distribution ratio that is
consistent with how all Trinity



4

--------------------------------------------------------------------------------

Exhibit 10.3.2


shareholders will be treated in the Spin Transaction with such ratio being
declared by the Board of Directors prior to the date of Divestiture.


To the extent a Participant, has any investment of his Account in Arcosa Stock
Units, he may, after the Date of Divestiture, elect, at any time and from time
to time, to change such investment election and make alternative investments in
substitution therefore. The following limitations apply to a Participant’s right
to direct that his Account be invested in Arcosa Stock Units:


(i)
A Participant may not make an election to allocate any future contributions to
investment in Arcosa Stock Units;



(ii)
A Participant may not take any action with respect to the investment of the
Account that would result in an increase in the portion of the Account so
invested in Arcosa Stock Units (provided, however, that the Participant may
continue to direct investment in Trinity Stock Units as provided for in
5.02(b)); and



(iii)
In the event of any dilution or other adjustment, any Arcosa Stock Units
allocated to the Account of such Participant (or Former Participant or
Beneficiary) shall continue to be adjusted as provided under paragraph (e) of
this Section 5.04 below.



(3)
Participants will have 18 months from the Date of Divestiture to evaluate the
Plan’s fund line up and select where assets currently invested in Arcosa Stock
Units should be deemed to be invested. If after 18 months, any Arcosa Stock
Units remain as a deemed investment in a Participant’s Account, such Arcosa
Stock Units will be liquidated and the proceeds deemed to be invested in an
appropriate investment alternative as selected by the Committee.



(c)
Voting Rights. A Participant shall not be entitled to any voting rights with
respect to the Stock Units credited or deemed credited to his Accounts.



(d)
Dividends. To the extent that a dividend is paid on the Company’s common stock,
the Committee shall credit to the Accounts of each Participant whose Accounts
are invested or deemed invested in Stock Units an amount in cash equal to the
value of such dividends.





5

--------------------------------------------------------------------------------

Exhibit 10.3.2


(e)
Dilution and Other Adjustments. In the event of any change in the outstanding
shares of common stock of the Company by reason of any stock dividend, split,
spin-off, recapitalization, merger, consolidation, combination, extraordinary
dividend, exchange of shares or other similar change, the Committee shall adjust
the number or kind of Stock Units then allocated or deemed allocated to the
Participants’ Accounts as follows:



(1)
Subject to any required action by stockholders, the number of Stock Units shall
be proportionately adjusted for any increase or decrease in the number of issued
shares of the Company’s common stock resulting from (i) a subdivision or
consolidation of shares, (ii) the payment of a stock dividend or (iii) any other
increase or decrease in the number of shares effected without receipt of
consideration by the Company.



(2)
In the event of a change in the shares of the Company’s common stock as
presently constituted, which is limited to a change of par value into the same
number of shares with a different par value or without par value, the shares of
the Company’s common stock resulting from any such change shall be deemed to be
the shares of common stock within the meaning of this Plan.



Any adjustments made by the Committee pursuant to this Section 5.04 shall be
final, binding, and conclusive.


Except as hereinbefore provided in this Section 5.04, a Participant to whose
Account Stock Units are allocated shall have no rights by reason of (i) any
subdivision or consolidation of the Company’s stock or securities, (ii) the
payment of any stock dividend or (iii) any other increase or decrease in the
number of shares of stock of any class or by reason of any dissolution,
liquidation, reorganization, merger, or consolidation or spinoff of assets or
stock of another corporation, and any issuance by the Company of additional
shares of stock (of any class), or securities convertible into shares of stock
(of any class), shall not affect the number of Stock Units allocated to such
Participant’s Accounts under this Plan.”


9.
The second paragraph of Subsection 6.02(c)(3) is hereby struck in its entirety
and the following language in its place:



“This Plan shall be deemed to authorize the payment of all or any portion of a
Participant’s benefits from the Trust Fund to the extent such payment is
required by the provisions of the Trust; provided, however, that the time and
form of distribution shall, in all events, be made as otherwise determined under
the terms


6

--------------------------------------------------------------------------------

Exhibit 10.3.2


of the Plan. Payments shall be made in cash or, to the extent that any amount to
be distributed has been invested or deemed invested in Stock Units, in common
stock of the Company or in common stock of Arcosa (to the extent (and only to
the extent) the Participant is invested in Arcosa Stock Units at the time of the
distribution); provided that any amount invested or deemed invested in
fractional shares shall, in all events, be paid in cash.”


10.
Section 9.09 is deleted in its entirety and replaced as follows:



“Claims Procedure/Arbitration


Claims under this Plan shall be settled as provided under Exhibit A hereto.”


11.
New Exhibit A is attached to the Plan.



Exhibit A
Claims Review and Procedures under the Plan


(a)    Claim Review Procedure (General). If a Participant, Beneficiary or
alternate payee or his authorized representative asserts a right to a benefit
under the Plan which has not been received or submits a request to enforce or
clarify rights, including rights to future Plan benefits, or any request that
relates to the Plan, such claimant must file a written claim with the
Administrator in accordance with such procedures or on such forms as the
Administrator may establish.
The Administrator shall render its decision on the claim within 90 days (45 days
for a disability claim) after its receipt of the claim. If the Administrator
determines that special circumstances require an extension of time for
processing the claim, the initial 90-day period (45-day period for a disability
claim) may be extended for up to 90 additional days (30 additional days for a
disability claim). The Administrator shall give the claimant written notice of
the extension prior to the expiration of the initial 90-day period (45-day
period for a disability claim), and such notice shall set forth the
circumstances requiring the extension of time and the date by which the
Administrator expects to render a decision. In the case of a disability claim,
if a decision still cannot be made within the initial 30-day extension period
due to circumstances outside the Administrator’s control, the Administrator may
extend the time period for responding to the claim by an additional 30 days,
provided that the Administrator notifies the claimant in writing of such
additional extension prior to the expiration of the original 30-day extension
period.
If the Administrator extends the deadline for responding to a disability claim,
the notice of such extension must also specifically explain the standards that
determine whether a claimant is entitled to a benefit, the unresolved issues
that prevent a decision on the disability claim, and the additional information
needed to resolve those issues. If the deadline is extended because the claimant
did not provide all of the necessary information to make a decision on the
claim, the claimant will be given at least 45 days to provide the information
and the deadline for making the benefit decision on the claim will be extended
by the length of time that passes between the


7

--------------------------------------------------------------------------------

Exhibit 10.3.2


date the claimant is notified that more information is needed and the date that
the claimant responds to the request for more information.
If the Administrator wholly or partially denies the claim, the Administrator
shall provide written notice to the claimant within the time limitations of the
immediately preceding paragraph. Such notice shall set forth, in a manner
calculated to be understood by the claimant:
(1)    the specific reason or reasons for the denial;
(2)    the specific provisions of the Plan upon which the denial is based;
(3)    a description of any additional material or information necessary to
perfect the claim and an explanation of why such material or information is
necessary;
(4)    a description of the Plan’s claims review procedures, and the time
limitations applicable to such procedures; and
(5)    a statement of the claimant’s right to bring suit under Section 502(a) of
ERISA following an adverse benefit determination on appeal.
(b)    Appeal Review Procedure. If a claim is denied in whole or in part, to
request review of the denial, the claimant must file a written appeal of the
denial, in accordance with such procedures as the Administrator may establish,
which sets forth the claimant’s position and any documents, records or other
information relating to the claim for benefits. Any such appeal must be filed
within 60 days (180 days for a disability claim) of the claimant’s receipt of
written notification of the denial of the claim. In connection with such an
appeal, upon request and free of charge, the claimant shall be provided
reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits. If the claimant fails
to file an appeal within such 60-day period (180-day period for a disability
claim), then the claimant shall have no further right to appeal.
The Administrator’s review of an appeal shall take into account all comments,
documents, records, and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial claim determination. The Administrator shall render
its decision on the appeal not later than 60 days (45 days for a disability
claim) after the receipt by the Administrator of the appeal. If special
circumstances apply, the 60-day period (45-day period for a disability claim)
may be extended by an additional 60 days (45 days for a disability claim),
provided that written notice of the extension is provided to the claimant during
the initial 60-day period (45-day period for a disability claim) and such notice
indicates the special circumstances requiring an extension of time and the date
by which the Administrator expects to render its decision on the claim on
appeal.


8

--------------------------------------------------------------------------------

Exhibit 10.3.2


If the Administrator wholly or partially denies the claim on appeal, the
Administrator shall provide written notice to the claimant within the time
limitations of the immediately preceding paragraph. Such notice shall set forth,
in a manner calculated to be understood by the claimant:
(1)    the specific reason or reasons for denial;
(2)    the specific references to the Plan provisions on which the decision was
based;
(3)    a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of, all documents, records and
other information relevant to the claimant’s claim for benefits; and
(4)    a statement of the claimant’s right to bring suit under Section 502(a) of
ERISA.
(c)    Special Rules for Disability Claims. The following special rules apply to
disability claims:
(1)    Disability Claim Review Procedure. When the Administrator reviews a
disability claim, the Administrator must meet the requirements set forth under
Exhibit A(a) above. In addition, the requirements described in this Exhibit
A(c)(1) shall also apply. If the Administrator wholly or partially denies a
disability claim, the written notice of such denial must be provided in a
culturally and linguistically appropriate manner, and shall set forth:
(A)    the information described in Exhibit A(a)(1) through Exhibit A(a)(5);
(B)    a discussion of the decision, including an explanation of the basis for
disagreeing with or not following: (1) the views presented to the Administrator
by health care professionals treating the claimant and vocational professionals
who evaluated the claimant, (2) the views of medical or vocational experts
obtained by the Administrator, without regard to whether the advice was relied
upon in making the benefit determination, and (3) a disability determination
made by the Social Security Administration;
(C)    if the adverse benefit determination was based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the denial, applying the terms of the
Plan to the claimant’s circumstances, or a statement that such an explanation
will be provided free of charge upon request;


9

--------------------------------------------------------------------------------

Exhibit 10.3.2


(D)    the internal rules, guidelines, protocols, standards or other similar
criteria relied upon in denying the claim, or a statement that such rules,
guidelines, protocols, standards or other similar criteria do not exist; and
(E)    a statement of the claimant’s right to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits.
(2)    Disability Appeal Review Procedure. When the Administrator reviews a
disability claim appeal, the Administrator must meet the requirements set forth
under Exhibit A(b) above. In addition, the requirements described in this
Exhibit A(c)(2) shall also apply.
For purposes of the Administrator’s review of a disability claim appeal, the
review will not give deference to the claim denial and will not be made by the
person who made the original claim denial, or a subordinate of that person. In
deciding an appeal of any disability claim denial that is based in any way on a
medical judgment, the Administrator must get advice from a health care
professional who has training and experience in the area of medicine. Upon
request, the claimant will be provided the names of any medical or vocational
experts who were consulted in connection with the disability claim denial, even
if the advice was not relied upon in making the denial. The health care
professional consulted by the Administrator cannot be a person who was consulted
by the Administrator in connection with the claim denial (or a subordinate of
the person who was consulted in the original claim).
Before the Administrator issues an adverse benefit determination on review on a
disability claim appeal, the Administrator must disclose to the claimant, free
of charge, any new or additional evidence considered, relied upon, or generated
by, or at the direction of, the Administrator in connection with the disability
claim, and any new or additional rationale upon which such adverse benefit
determination may be based. This information must be provided as soon as
possible and sufficiently in advance of the date on which written notice of the
Administrator’s determination on review is required to be provided under Exhibit
A(b) so as to give the claimant a reasonable opportunity to respond prior to
that date.
If the Administrator wholly or partially denies a disability claim on appeal,
the written notice of such denial must be provided in a culturally and
linguistically appropriate manner, and shall set forth:
(A)    the information described in Exhibit A(b)(1) through Exhibit A(b)(4);


10

--------------------------------------------------------------------------------

Exhibit 10.3.2


(B)    the information described in Exhibit A(c)(1)(B) through (c)(1)(E); and
(C)    any applicable contractual limitations period that applies to the
claimant’s right to bring suit under Section 502(a) of ERISA, including the
calendar date on which the contractual limitations period expires.
(d)    Arbitration Requirements. Any dispute or controversy arising out of, or
relating to, the payment of benefits pursuant to this Plan shall be settled by
arbitration in Dallas, Texas (or, if applicable law requires some other forum,
then such other forum) in accordance with the rules then obtaining of the
American Arbitration Association. The District Court of Dallas County, Texas or,
as the case may be, the United States District Court for the Northern District
of Texas shall have jurisdiction for all purposes in connection with any such
arbitration. Any process or notice of motion or other application to either of
said courts, and any paper in connection with arbitration, may be served by
certified mail, return receipt requested, or by personal service or in such
other manner as may be permissible under the rules of the applicable court or
arbitration tribunal, provided a reasonable time for appearance is allowed.
Arbitration proceedings must be instituted within one (1) year after the claimed
breach occurred, and the failure to institute arbitration proceedings within
such period shall constitute an absolute bar to the institution of any
proceedings, and a waiver of all claims, with respect to such breach.
(e)    Exhaustion of Claims Procedures. A claim or action (i) to recover
benefits allegedly due under the Plan or by reason of any law; (ii) to enforce
rights under the Plan; (iii) to clarify rights to future benefits under the
Plan; or (iv) that relates to the Plan and seeks a remedy, ruling or judgment of
any kind against the Plan or a Plan fiduciary or party in interest
(collectively, a “Judicial Claim”), may not be commenced in any court or forum
until after the claimant has exhausted the Plan’s claims and appeals process (an
“Administrative Claim”). A claimant must raise all arguments and produce all
evidence that the claimant believes supports the claim or action in the
Administrative Claim and shall be deemed to have waived every argument and the
right to produce any evidence not submitted as part of the Administrative Claim.
Any Judicial Claim must be commenced in the appropriate court or forum no later
than 24 months from the earliest of (i) the date the first benefit payment was
made or allegedly due; (ii) the date the Administrator or its delegate first
denied the claimant’s request; or (iii) the first date the claimant knew or
should have known the principal facts on which such claim or action is based;
provided, however, that, if the claimant commences an Administrative Claim
before the expiration of such 24-month period, the period for commencing a
Judicial Claim shall expire on the later of the end of the 24-month period and
the date that is 3 months after the final denial of the claimant’s
Administrative Claim, such that the claimant has exhausted the Plan’s claims and
appeals procedures. Any claim or action that is commenced, filed or raised,
whether a Judicial Claim or an Administrative Claim, after expiration of such
24-month limitations period (or, if applicable, expiration of the 3-month
limitations period following exhaustion of the Plan’s claims and appeals
procedures) shall be time-barred.


11

--------------------------------------------------------------------------------

Exhibit 10.3.2


Filing or commencing a Judicial Claim before the claimant exhausts the
Administrative Claim requirements shall not toll the 24-month limitations period
(or, if applicable, the 3-month limitations period). If a claimant fails to file
a claim or request for review in the manner specified herein, such claim or
request shall be a waiver, and the claimant will be barred from reasserting the
claim. Similarly, failure to follow the Plan’s prescribed claims and appeals
process in a timely manner shall also cause the claimant to lose the right to
bring legal action against the Plan regarding an adverse benefit determination.
(f)    Satisfaction of Claims. Any payment to a Participant or Beneficiary, or
to his legal representative or heirs at law, all in accordance with the
provisions of the Plan, shall to the extent thereof be in full satisfaction of
all claims hereunder against the Trustee, the Administrator, and the
Participating Companies, any of whom may require such Participant, Beneficiary,
legal representative or heirs at law, as a condition to such payment, to execute
a receipt and release therefor in such form as shall be determined by the
Trustee, the Administrator or the Participating Companies, as the case may be.
If receipt and release shall be required but execution by such Participant,
Beneficiary, legal representative or heirs at law shall not be accomplished so
that the terms of Section 6.02 (dealing with the timing of distributions) may be
fulfilled, such benefits may be distributed or paid into any appropriate court
or to such other place as such court shall direct, for disposition in accordance
with the order of such court, and such distribution shall be deemed to comply
with the requirements of Section 6.02.
* * * * *
IN WITNESS WHEREOF, the Company has caused this instrument to be executed in its
name and on its behalf as of this 26 day of October, 2018, effective as stated
herein.
 
 
 
TRINITY INDUSTRIES, INC.


 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Melendy Lovett
 
 
 
Name:
Melendy E. Lovett
 
 
 
Title:
Senior Vice President and
 
 
 
 
Chief Administrative Officer





12